—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered May 27, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The undercover officer’s written reports which referenced the targetted house where previous drug transactions had taken place, and his observations of the defendant prior to the date of the arrest, were the subject matter of the officer’s testimony at trial and, as such, constituted Rosario material (see, CPL 240.45 [1] [a]; People v Rosario, 9 NY2d 286, cert denied 368 US 866; People v LaSalle, 243 AD2d 490). Thus, the failure of the People to turn over these documents to the defense constituted a Rosario violation requiring a reversal of the defendant’s conviction and a new trial (see, People v Banch, 80 NY2d 610; People v Garland, 249 AD2d 414).
In light of our determination, we need not reach the defendant’s remaining contentions. Pizzuto, J. P., Joy, Gold-stein and Luciano, JJ., concur.